Case 1:02-cr-00037-TSE Document 339 Filed 03/28/19 Page 1 of 1 PagelD# 8

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA, )
)
Vv. )
) Case No. 1:02-cr-37
JOHN WALKER LINDH, )
Defendant. )
)
)

ORDER

 

The matter is before the Court on defendant’s unopposed motion to continue the briefing
deadlines and hearing on the probation office’s requested modifications to defendant’s
supervised release.

For good cause shown,

It is hereby ORDERED that defendant’s motion to continue (Doc. 338) is GRANTED.

It is further ORDERED that the government shall have until April 12, 2019, to file a
brief describing its views on the imposition of additional special condition. Thereafter,
defendant shall have until April 19, 2019, to file his brief addressing his opposition to the
imposition of said conditions.

It is further ORDERED that a hearing, if necessary, will be held on April 26, 2019 at
9:00 a.m.

The Clerk is directed to send a copy of this Order to the defendant at his last known
address and all counsel of record.
March 28, 2019

Alexandria, Virginia T. S. Ellis, 1
United States District Judge

 
